Citation Nr: 1143298	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for bilateral plantar fasciitis.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for renal failure with hemodialysis as a result of treatment received at VA facilities for Diabetes Mellitus, Type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1975 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The May 2008 rating decision denied the Veteran's claim for an increased rating for her service connected bilateral plantar fasciitis, currently rated at 10 percent disabling, retroactively effective from April 2, 2001.  She since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The January 2010 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure with hemodialysis.  

The Board remanded these claims in November 2010 in order to comply with the Veteran's request for a hearing before a Judge of the Board of Veterans' Appeals.  In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing has been prepared and associated with the claims folder.

In this case, the Board is going ahead and deciding the claim of entitlement to compensation under 38 U.S.C. § 1151 for renal failure with hemodialysis.  However, the claim of entitlement to a disability rating higher than 10 percent for bilateral plantar fasciitis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.



FINDINGS OF FACT

1.  The Veteran was treated for kidney failure in September 2007 at a VA medical facility and has been receiving dialysis since.  

2.  A preponderance of the evidence demonstrates that the Veteran's renal failure with hemodialysis, may not be considered to be proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or to an event not reasonably foreseeable in that treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits for additional disabilities, pursuant to the provisions of 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, VA satisfied its duty to notify by means of a letter dated in August 2009 from the RO to the Veteran, which was issued prior to the RO decision in January 2010.  That letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor her representative has contended that any evidence relative to the issue decided herein is absent from the record.  A VA opinion has not been sought because, as shown below, there is no medical evidence or opinion that would be relevant to or alter the Board's determination that the Veteran's claim lies beyond the ambit of section 1151, and the Veteran does not contend that her renal failure is a result of her military service.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Further, in scheduling the Veteran for her May 2011 Travel Board hearing, the Board finds there has been compliance with the November 2010 remand directives.  Therefore, no useful purpose would be served in remanding this issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Factual background.

The Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 was received in May 2009.  Submitted in support of the claim are VA treatment records from July 2002 to March 2003 and September 2007 to June 2010, which indicate that the Veteran has been receiving treatment for Diabetes Mellitus, Type I, and, subsequently, dialysis when she suffered renal failure in September 2007.  

Also submitted in support of the claim is a statement from a registered nurse, M.D., stating that the Veteran received hemodialysis three times a week and will need to do so for the rest of her life.  Additionally, the Veteran is also a candidate for a kidney transplant.  

The Veteran is receiving treatment for proteinuria, chronic kidney disease, renal failure and Diabetes Mellitus, Type I.  VA treatment records from 2003 note the VA treating physician's diagnoses of proteinuria and treatment for this disorder.  Thereafter, a VA treatment record dated November 2004, notes the Veteran was informed she need to comply with her medications and diet since her diabetes is not well controlled.  

In May 2007, the Veteran's BUN readings were 63 and creatinine 2.3.  In September 2007, her BUN level decreased to 55 and creatinine decreased to 2.0.  At this time, the VA treating physician noted a diagnosis of chronic kidney disease, unspecified and proteinuria.  She was also scheduled for a kidney ultrasound and was referred to a nephrology clinic for this disorder.  In December 2007, her BUN level again decreased to 43 and creatinine also decreased to 1.9.  The Veteran was placed on dialysis in June 2008 and continues to receive dialysis three times a week.  

In December 2009, the Veteran underwent a VA examination and confirmed the diagnosis of renal failure.  After reviewing the Veteran's claims file, including the abovementioned VA treatment records, the examiner opined that renal failure and hemodialysis is not caused by or related to a misdiagnosis or failure to read labs properly.  The Veteran's renal failure was determined to not be a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA, or by an event not reasonably foreseeable.  The examiner points to the fact the VA treating physician noted the diagnoses of proteinuria and renal failure years before the Veteran claim of her problem beginning in 2007.  Further, the VA examiner notes the November 2004 VA treatment record indicated the Veteran was noncompliant with her diet and medications to control her Diabetes Mellitus, Type I.  

At her personal hearing in May 2011, the Veteran testified that she first realized there was a problem in April 2007, when she gained 70 pounds in water weight.  She also acknowledged the notation in her VA treatment record that she was noncompliant with her diet and medications.  However, the Veteran states that she takes four or five shots of insulin a day and tests her blood sugar.  Consequently, she attributes her renal failure to the misdiagnosis or failure to read the results of her blood tests properly.  

III.  Legal Analysis.

The Veteran is seeking compensation under the provisions of 38 U.S.C. § 1151 for renal failure with hemodialysis.  The Veteran in essence contends that because the VA official treating her in September 2007 was an intern, she overlooked the Veteran's test results indicating that her kidneys were no longer functioning properly until it was too late to avoid dialysis three times a week for the rest of her life.  As a result, the Veteran contends she is entitled to § 1151 benefits.

Pertinent Laws and Regulations.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151 (a) filed on or after October 1, 1997, became effective September 2, 2004.  A review of the record reveals that the Veteran's claim for compensation benefits was received in May 2009.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).

In determining whether a Veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of training and rehabilitation services or compensated work therapy (CWT) upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the Veteran's participation in an essential activity or function of the training or services program provided or authorized by VA proximately caused the disability.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training or services program that VA provided or authorized.  See 38 C.F.R. § 3.361(d) (3) (2011).

Proximate cause is defined as the "action or event that directly caused the disability or death, as distinguished from a remote contributing cause."  See 38 C.F.R. § 3.361(d) (2011).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis.

Upon consideration of the totality of the evidence of record, the Board finds that a grant of compensation, pursuant to 38 U.S.C.A. § 1151, for additional disabilities as a result of any VA treatment, is not warranted.

As an initial matter, the Board finds that the cause of any additional disabilities is not shown to have been proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or to be result of an event not reasonably foreseeable.  The Board highlights the VA examiner's opinion in the December 2009 examination report, which found that the Veteran's renal failure and hemodialysis is not caused by or related to a misdiagnosis or failure to read labs properly.  The examiner specifically found that the renal failure was determined to not be a result of the carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA, or by an event not reasonably foreseeable, and relied on the fact the VA treating physician noted the diagnoses of proteinuria and renal failure years before the Veteran claim of her problem beginning in 2007.  Further, the VA examiner notes the November 2004 VA treatment record indicated the Veteran was noncompliant with her diet and medications to control her Diabetes Mellitus, Type I.  

In addition, the VA physician based his opinion on a review of the Veteran's medical records, discussed the medical evidence of record, and provided a detailed rationale for the opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion to be of great probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor her representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the December 2009 VA examiner's conclusions.

Consequently, the Board notes that the evidence of record is insufficient to show that any additional disability resulting from VA treatment for her Diabetes mellitus, Type I, and the resultant September 2007 diagnosis of renal failure, were proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or was the result of an event not reasonably foreseeable.

In reaching this conclusion, the Board has considered the Veteran's assertions in multiple written statements as well as during her May 2011 hearing.  In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 
Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).

Although the Veteran is competent to report that she has to receive dialysis and the other, indisputable, inconveniences her current disorder imposes upon her daily living, the Board must still weigh her lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  The Board does not find her statements concerning the cause of her renal failure, stemming from the failure of a VA intern to identify the beginning stages of this disorder, to be credible, as they are inconsistent with probative and objective medical evidence of record which did not show that the cause of any additional disability was proximately due to VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment or due to an event not reasonably foreseeable.  

Based on the foregoing discussion, the Board must conclude that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for renal failure with hemodialysis, are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for renal failure with hemodialysis as a result of treatment received at VA facilities for Diabetes Mellitus, Type I. is denied.


REMAND

The Veteran's bilateral plantar fasciitis was last examined for VA compensation purposes April 2008, so more than 3 years ago, and she alleges that this disability is now more severe.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Specifically, at her May 2011 Travel Board hearing, the Veteran testified that she has experienced callusing, skin discoloration, swelling, tingling in her feet, and an altered gait since her April 2008 VA compensation examination.  Further, the Veteran has received additional treatment from Dr. I.B., dating from May 2008 to March 2009.

When, as here, a Veteran claims that her condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of her disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing her a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her bilateral plantar fasciitis, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then schedule a VA compensation examination to reassess the severity of her disability.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on her pending claim for a higher rating.  38 C.F.R. § 3.655

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Upon completion of this additional development, readjudicate the claim for a higher rating for bilateral plantar fasciitis in light of this additional evidence.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


